El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
El presente es un caso de perjurio cometido durante la celebración de una causa criminal por un testigo presentado por la defensa. La causa se originó en la Corte de Distrito de Guayama, en donde se formuló una acusación por el Fiscal del distrito imputando a la acusada, Julia Laporte, que es la apelante ante este tribunal, la comisión del delito 'dé perjurio, que se alega fué cometido el día 26 de octubre de 1910 mien-tras se celebraba una causa criminal ante un jurado en dicha fecha, en la Corte de Distrito de Guayama, del distrito judicial del mismo nombre, en donde se había acusado a un tal Pedro Desús de un delito de tentativa de éometer asesinato, habiendo la referida Julia Laporte, falsa, ilegal y voluntaria-mente, y' después de haber sido debidamente juramentada en corte abierta ante el secretario de dicha corte de distrito, funcionario debidamente autorizado para ello, y en violación del expresado juramento y haciendo un esfuerzo ilegal por favorecer al referido Pedro Desús, declarado con respecto a los siguientes hechos, que eran esenciales y se relacionaban *46con el caso, alegando qne dichos hechos eran verdaderos y exactos; a saber: qne el día 17 de septiembre de 1910 Federico Vázquez fné a la casa de Dolores Eivera, alias Sanabria, en momentos en qne se encontraba allí la testigo, con el objetó de obligarla a tener contacto carnal con él, y mientras esto ocurría llegó Pedro Desús; qne la testigo no había mandado a buscar a Federico Vázquez, pues no tenía ningún asunto -que ventilar con él; que Federico Vázquez se echó encima de Pedro Desús con la intención de herirle y qne este último le dijo qne se contuviera; que Desús disparó el primer tiro al aire; qne tan pronto como Vázquez vió a Desús, le atacó con una hoja de sable en el momento en qne Desús tenía al-zados los brazos, teniendo la testigo completo conocimiento de la falsedad de sus declaraciones, qne eran esenciales a la cuestión qne se ventilaba, y siendo los verdaderos hechos del caso, qne Julia Laporte estaba acompañada de Dolores Ei-vera y Federico Vázquez, habiendo ésta mandado a buscar a este último en la noche del 17 de septiembre de 1910, cuando Pedro Desús se presentó en la puerta y disparó a Vázquez, que se encontraba de espalda a la calle. Que inmediatamente después, la. testigo huyó por la puerta de atrás y oyó otros dos tiros que se dispararon, todo lo cual aparece de una declara-ción que fué prestada bajo juramento por la referida. Julia Laporte, el 18 de septiembre de 1910, ante el Fiscal del dis-trito, Salvador Mestre, que estaba debidamente facultado para tomar juramentos, durante la investigación que se siguió por dicho funcionario.
El día 30 de marzo de 1911 la acusada, Julia Laporte, com-pareció ante la corte e hizo su alegación'de no culpable. Soli-citó y obtuvo un juicio por jurado, y éste el día 21 de abril de 1911 emitió un veredicto declarando culpable a la acusada. V habiendo la corte desestimado una moción de nuevo juicio que fué presentada, la referida Julia Laporte fué sentenciada ¡en 25 de abril de 1911 a sufrir un año de presidio con tra-bajos forzados, teniendo derecho a que se le-abone-la prisión *47preventiva que sufrió mientras estuvo esperando la celebra-ción del juicio.
En 27 de abril de 1911 la acusada, por medio de su abo-bado C. Domínguez Bubio,- interpuso apelación para ante este tribunal, sin que baya comparecido la apelante, ni aparezca en los autos ningún alegato, exposición del caso, pliego de excepciones o relación de becbos.
Examinando los autos encontramos en los mismos los siguientes documentos: la acusación, las instrucciones emi-tidas por el juez Harry P. Leake, Esq., al jurado, una mo-ción de la acusada solicitando un nuevo juicio, y una apela-ción interpuesta contra la sentencia y la resolución de la corte desestimando dicba moción de nuevo juicio.
La defensa fundó la moción de nuevo juicio en el artículo 303, párrafo 6o. del Código de Enjuiciamiento Criminal, o sea, porque el veredicto del jurado era contrario a la ley y a las pruebas. Se alega que el veredicto del jurado es con-trario a la ley porque la corte dejó de instruir al jurado sobre ciertas cuestiones legales; pero encontramos que las instruc-ciones, según aparecen en los autos y que fueron dadas por el juez al jurado, no están debidamente autorizadas por el juez, por cuya razón no deben ni pueden ser tomadas en consideración. Véase la opinión de este tribunal en el caso de El Pueblo v. Coll, 18 D. P. R., 361. Alegando, además, que el veredicto del jurado es contrario a la prueba, porque ciertos becbos que "se alegaron fueron admi-tidos como verdaderos sin que se probara la certeza de los mismos, no habiendo la corte dado instrucciones al jurado con respecto al becbo de que, con arreglo a la ley, debía pre-sumirse que tales becbos eran ciertos; y no habiéndose acom-pañado a los autos ningún, pliego de excepciones, relación de becbos o exposición del caso, y como por tales motivos no podemos- tomar en consideración,-las instrucciones, según fueron .dadas.al jurado por-la corte,, no-estamos en condi-ciones dé considerar la cuestión -relativa' a si la- prueba pre-*48sentada fné suficiente para que el jurado pudiera fundar en ella su veredicto.
De un examen de ios autos no aparece que la corte senten-ciadora cometió error fundamental alguno durante la cele-bración del juicio, debiendo, por consiguiente, confirmarse la sentencia apelada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.